IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, :

Vv. : Case No. 3:08-cr-18-KRG-KAP

HENRY J. LOGAN, : Case No. 3:16-cv-143-KRG-KAP
Movant, :
Memorandum Order

The Motion to Reduce Sentence at ECF no. 146 was referred
to Magistrate Judge Keith A. Pesto for a recommendation in
accordance with the Magistrates Act, 28 U.S.C.§ 636 and Local Civil
Rule 72.

The Magistrate Judge filed a Report and Recommendation
on October 20, 2017, ECF no. 150, recommending that the motion be
denied.

The parties were notified (petitioner at his last
address) that, pursuant to 28 U.S.C.§ 636(b) (1), they had fourteen
days to file written objections to the Report and Recommendation.
No objections were filed and the time to do so has expired.

After review of the record of this matter and the Report
and Recommendation under the “reasoned consideration” standard, see
EEOC sv. City of Long Branch, 866 F.3d 93, 100 (3d

Cir.2017) (standard of review when no timely and specific objections

are filed), the following order is entered:
A

AND NOW, this BS aay of March 2020, it is

ORDERED that defendant’s motion at ECF no. 146 is denied
as recommended in the Report and Recommendation, which is adopted
as the opinion of the Court. The Clerk shall note the change of
address for the movant.

BY THE COURT:

 

 

KIM R. GIBSON,
UNITED STATES DISTRICT JUDGE

Notice to counsel of record by ECF and by U.S. Mail to:

Henry Logan, Reg. No. 11253-068
F.C.1I. McDowell

P.O. Box 1009

Welch, WV 24801
